DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1-10 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
In claim 1, lines 4-5, “the passage of people” lacks antecedent basis.
In claim 4, line 3, “the suspended particle device type” lacks antecedent basis. Furthermore, the word “type” is also indefinite because it is not clear as to what structures are covered by the instant claimed type.
In claim 4, line 4, “the opaque state” and “the transparent state” lack antecedent basis. 
Other claims are also indefinite because they depend from an indefinite base claim.
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim(s) 1-6 and 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over German reference (DE 101 39 959) in view of Oosten (US 2016/0161780).
The DE reference discloses an emergency exist glass construction for vehicles, comprising a pane including a first inner main zone, second breakable zone 3 surrounding/outside of the first inner main zone, and a third zone surrounding/outside of the second breakable zone (see Figs. 4 and 6). As to the instant claimed variable opaqueness, it is well-known. Consider for example the structure of Oosten, which includes a film of electro-controlled variable opaqueness optical device using an active matrix containing suspended particles (see for example the abstract) for controlling an amount of light through the window, wherein such optical devices form parts of switchable windows, which are well known (Oosten, paras [0002], [0003]). It would have been obvious to one of ordinary skill in the art to alternatively use a known variable opaqueness optical device, for example similar to that described by Oosten, in the first inner main zone of the glass construction of the DE reference for achieving expected advantages thereof, such as allowing the opaqueness of the window to be adjusted to a desired/comfortable level.  The emergency exist glass construction of the DE reference is described for use in vehicles. Therefore, it would have been obvious to one of ordinary skill in the art to use the emergency exist glass construction of the DE reference for windows in public vehicles, such as passenger trains or buses, for achieving the expected advantages thereof. The structure of the DE reference, as modified, is considered to include the combinations of features of instant claims 1, 3, 4 and 10.
Regarding instant claim 2, consider the windows shown in Figs. 4 and 6 of the DE reference, wherein the first inner main zone occupies at least 70% of the pane. On the other hand, the instant claimed size/proportion of 70% for the first zone is merely an obvious matter design choice to provide a large enough opening for allowing an easy passage for a person upon breaking the window in case of an emergency, wherein the at least 70% recited in the instant claim is obviously a reasonable range that one of ordinary skill in the art would have picked for achieving the purpose.
Regarding instant claims 5-6, consider the structure shown in Fig. 6 of the DE reference, wherein the second and third zones each includes two sheets of glasses 1, 2, and the third zone includes intermediate film 4 in between the two sheets of glasses, whereas the second zone 3 is devoid of an intermediate film. 
Claim(s) 7 is/are rejected under 35 U.S.C. 103 as being unpatentable over the prior art as applied to claim 5 above, and further in view of Clera document.
Polyvinyl butyral used for window glass laminates is known. Consider for example the Clera document, wherein a thin layer of polyvinyl butyral is used in the laminated glasses. Therefore, it would have been obvious to one of ordinary skill in the art to use the known polyvinyl butyral material in the laminated glass in the third zone of the structure of the DE reference to achieve expected advantages thereof, such as safety, strength, etc…The structure of the DE reference, as modified, is considered to include the combination of features of instant claim 7.
Claim(s) 1 and 8-10 is/are rejected under 35 U.S.C. 103 as being unpatentable over International reference (WO 2008/010002) in view of Oosten (US 2016/0161780).
The WO reference discloses an emergency exist window for vehicles, such as railroad vehicles, comprising a pane including a first inner main zone, second breakable zone 2 surrounding/outside of the first inner main zone, a third zone surrounding/outside of the second breakable zone, and at least one point 4 of least resistance arranged substantially halfway along the length of the window (Fig. 1). As to the instant claimed variable opaqueness, it is well-known. Consider for example the structure of Oosten, which includes a film of electro-controlled variable opaqueness optical device using an active matrix containing suspended particles (see for example the abstract) for controlling an amount of light through the window, wherein such optical devices form parts of switchable windows, which are well known (Oosten, paras [0002], [0003]). It would have been obvious to one of ordinary skill in the art to alternatively use a known variable opaqueness optical device, for example similar to that described by Oosten, in the first inner main zone of the window of the WO reference for achieving expected advantages thereof, such as allowing the opaqueness of the window to be adjusted to a desired/comfortable level.  The structure of the WO reference, as modified, is considered to include the combinations of features of instant claims 1 and 8-10.
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. British reference (GB 2 280 925), and Deprez (US 5,350,613) disclose vehicle glass constructions having breakable zones for emergency escape.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARK T LE whose telephone number is (571)272-6682. The examiner can normally be reached Mon-Tue, Thu-Fri 5:30am-3:45pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Samuel Morano can be reached on 571-272-6684. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

MARK T. LE
Primary Examiner
Art Unit 3617



/MARK T LE/           Primary Examiner, Art Unit 3617